— In a proceeding pursuant to article 6 of the Civil Rights Law for an order changing the surname of an infant daughter from that of her father to the maiden name of her mother, the infant’s father appeals from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated August 22, 1984, which granted the application.
Order affirmed, with costs. The stay of this court in this matter dated September 6, 1984, is hereby vacated.
Depriving a child of his or her father’s surname is normally a far-reaching action (see Matter of Pollack, 2 AD2d 756). Applications for the change of an infant’s surname are usually granted only where the natural father is guilty of misconduct, abandonment, or lack of support (see, e.g., Matter of Williams, 86 Misc 2d 87; Matter of Robinson, 74 Misc 2d 63; Matter of Fein, 51 Misc 2d 1012; Matter of Baldini, 17 Misc 2d 195; Matter of Wittlin, 61 NYS2d 726, 728). However, in the case at bar, the evidence presented shows that the father, David Goldstein, uses the name David Scott both in his business affairs and for social purposes. Thus, he has, at the very least, abandoned the surname “Gold-stein” for these purposes. The petitioner mother uses both her maiden and married names (Frances Morgan Vieira). Therefore, compelling the infant, Kimberly, to retain the name “Goldstein” would result in embarrassment, harassment, and confusion in school and social contacts (see Matter of Robinson, supra, pp 65-66). It would be in the best interest of the infant child for the petition to be granted (Matter of Simon, 1 Misc 2d 177; Civil Rights Law, § 63). Accordingly, we affirm the granting of the petition to change the surname of the infant from Goldstein to Morgan. Thompson, J. P., Weinstein, Brown and Boyers, JJ., concur.